DETAILED ACTION
	This office action is in response to applicant’s remarks filed in application 16/812,536 on September 13, 2021. 
	Claims 1-18 are presented for examination.   Claims 1-3, 5-9, 11-18 are amended.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on September 13, 2021 have been fully considered but they are not persuasive. 
Applicant stated that Rath et al. catch up operation logged write operation that is different from data rows.   Examiner have amended the citation to refer to Rath et al. checkpoint interval during the copy operation.   Rath et al. teach of logging write operation targeting the replica being copied during physical copying operation, fig. 9, 920, and after each checkpoint has passed, apply logged write operations to the source replica, fig. 9, 940, until the copy operation is complete, fig. 9, 950.   Since the write operation is being apply to the source replica at each checkpoint interval and copying the replica data to the destination locations, Rath et al. teach the newly amended limitations. 
For these reasons, the rejections are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. US 10,019,321 in further view of Rath et al. (US 2015/0363124). 

In regard to claim 1, Aron et al. teach a networked computing system for iterative node level recovery, the system comprising: 
a node cluster (cluster of a networked environment, col. 1 lines 56-67); 
a database (DB, fig. 10, 1431);
at least one processor configured by instructions to perform operations comprising at
least:
identify failing node, fig. 6, 603)); 
identifying and initiating a replacement node as a new node for the node cluster (identify substitute node, fig. 6, 601)); 
accessing at the database a backup data of the node cluster (an attempt to locate a matching unique ID at the substitute node C is made, col. 11 lines 1-30); 
identifying specific data rows, associated with the failed node based on the backup data of the node cluster (substitute node C does not include instances of data items having matching IDs A-2, B-3 And C01, col. 11 lines 1-30);
restoring the specific data rows to the new node (data items may be replicated from any other node in the networked environment having instances of data items with unique IDs … data may be replicated from node B, fig. 7, col. 11 lines 1-30).
Aron et al. does not explicitly teach but Rath et al. teach of identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node; iteratively accessing supplementary backup data associated with the new data to identify, via a node level filter, supplementary data rows to be restored to the new node; and iteratively restoring the supplementary data rows identified by the node level filter to the new node until the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  It is noted that the node level filter as defined in applicant’s specification recited as a filter that identifies which rows in the backup are to be copied to the new node, examine equate the catch up process as the node level filter as claimed.
It would have been obvious to modify the system of Aron et al. by adding Rath et al. data replication failover protocol.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in live repartitioning of data in response to detection of various anomalies (pg. 42).

In regard to claim 2, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the operations further comprise: detecting that no additional new data written by the applications to the existing modes during the restoration of the new node is identified; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  
Refer to claim 1 for motivational statement.

In regard to claim 3, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the operations further comprise: detecting that an amount of additional new data written by the applications to the existing nodes during the restoration of the new node is below a pre-determined threshold level; and based on the during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   It is noted that pre-determined threshold level could be set to some data, and no data is below the threshold level to indicate synchronized.
Refer to claim 1 for motivational statement.

In regard to claim 4, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the supplementary backup data is included in an on-demand supplementary logical backup of the node cluster (any remaining logged write operation may be performed on the destination partition replica by a final catch-up process, pg. 123). 
Refer to claim 1 for motivational statement.

In regard to claim 5, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 4, wherein the operations further comprise accessing the supplementary backup data included in the on-demand supplementary logical backup of the node cluster and applying the node level filter to the supplementary backup data to identify the supplementary data rows associated with the new data written by the applications during restoration of the new node (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 6, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the specific data rows of backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 7, Aron et al. teach a method of node level recovery at a networked computing system including a node cluster, the method comprising:
identifying a failed node among existing nodes in the node cluster (identify failing node, fig. 6, 603)); 
identifying and initiating a replacement node as a new node for the node cluster (identify substitute node, fig. 6, 601));
accessing backup data of the node cluster (an attempt to locate a matching unique ID at the substitute node C is made, col. 11 lines 1-30);
substitute node C does not include instances of data items having matching IDs A-2, B-3 And C01, col. 11 lines 1-30);
restoring the specific data rows to the new node (data items may be replicated from any other node in the networked environment having instances of data items with unique IDs … data may be replicated from node B, fig. 7, col. 11 lines 1-30).
Aron et al. does not explicitly teach but Rath et al. teach identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node; iteratively accessing supplementary backup data associated with the new data to identify, via a node level filter, supplementary data rows to be restored to the new node; and iteratively restoring the supplementary data rows identified by the node level filter to the new node until the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  It is noted that the node level filter as defined in applicant’s specification recited as a filter that identifies which rows in the backup are to be copied to the new node, examine equate the catch up process as the node level filter as claimed.
Refer to claim 1 for motivational statement.

In regard to claim 8, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, further comprising detecting that no additional new data written by the applications to during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  
Refer to claim 1 for motivational statement.

In regard to claim 9, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, further comprising: detecting that an amount of additional new data written by the applications to the existing nodes during the restoration of the new node is below a pre-determined threshold level; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   It is noted that pre-determined threshold level could be set to some data, and no data is below the threshold level to indicate synchronized. 
Refer to claim 1 for motivational statement.

In regard to claim 10, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, wherein the supplementary backup data is included in an on-demand any remaining logged write operation may be performed on the destination partition replica by a final catch-up process, pg. 123). 
Refer to claim 1 for motivational statement.

In regard to claim 11, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 10, further comprising: accessing the supplementary backup data included in the on-demand supplementary logical backup of the node cluster; and applying the node level filter to the supplementary backup data to identify the supplementary data rows associated with the new data written by the applications during restoration of the new node (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 12, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, wherein the specific data rows of backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

identifying a failed node among existing nodes in the node cluster (identify failing node, fig. 6, 603);
identifying and initiating a replacement node as a new node for the node cluster (identify substitute node, fig. 6, 601);
accessing backup data of the node cluster (an attempt to locate a matching unique ID at the substitute node C is made, col. 11 lines 1-30);
identifying specific data rows, associated with the failed node based on the backup data of the node cluster (substitute node C does not include instances of data items having matching IDs A-2, B-3 And C01, col. 11 lines 1-30);
restoring the specific data rows to the new node (data items may be replicated from any other node in the networked environment having instances of data items with unique IDs … data may be replicated from node B, fig. 7, col. 11 lines 1-30).
Aron et al. does not explicitly teach but Rath et al. teach identifying new data written by applications, to the existing nodes of the node cluster, during restoration of the new node; iteratively accessing supplementary backup data associated with the new data to identify, via a node level filter, supplementary data rows to be restored to the new node; and iteratively restoring the supplementary data rows identified by the node level filter to the new node until the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  It is noted that the node level filter as defined in applicant’s specification recited as a filter that identifies which rows in the backup are to be copied to the new node, examine equate the catch up process as the node level filter as claimed.
Refer to claim 1 for motivational statement.

In regard to claim 14, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the operations further comprise: detecting that no additional new data written by the applications to the existing modes during the restoration of the new node is identified; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  
Refer to claim 1 for motivational statement.

In regard to claim 15, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the operation further comprise: detecting that an amount of additional new data written by the applications to the existing nodes during the restoration of the new node is below a pre-determined threshold level; and based on during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   It is noted that pre-determined threshold level could be set to some data, and no data is below the threshold level to indicate synchronized. 
Refer to claim 1 for motivational statement.

In regard to claim 16, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the supplementary backup data is included in an on-demand supplementary logical backup of the node cluster (any remaining logged write operation may be performed on the destination partition replica by a final catch-up process, pg. 123). 
Refer to claim 1 for motivational statement.

In regard to claim 17, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 16, wherein the operations further comprise accessing the supplementary backup data included in the on-demand supplementary logical backup of the node cluster and applying the node level filter to the supplementary backup data to identify the supplementary data rows associated with the new data written by the applications during restoration of the new node (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 18, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the specific data rows of backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.
***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Fan et al. (US 10,452,680) catch up replication log
Grunwald et al. (US 10,992,598) synchronously replicating 
Thiyam et al. (US 9,602,615) cache replication
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov